1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LEEROY WILLIAMS, et al.,                         )    Case No.: 1:19-cv-01269 DAD JLT
                                                      )
12                  Plaintiffs,                       )    ORDER DIRECTING THE CLERK TO CLOSE
                                                      )    THE ACTION
13          v.                                        )
14   LIFE PROTECT 24/7, INC.,                         )    (Doc. 5)
                                                      )
15                  Defendant.                        )
                                                      )
16
17          The plaintiff has filed a voluntary dismissal of the action seeking to dismiss his individual
18   claims with prejudice that the putative class claims without prejudice. (Doc. 5) Federal Rules of Civil
19   Procedure 41(a)(1) allows the plaintiff to take this action when no defendant has appeared or filed a
20   motion for summary judgment. Accordingly, the Clerk of Court is DIRECTED to close this action.
21
22   IT IS SO ORDERED.
23      Dated:     December 6, 2019                             /s/ Jennifer L. Thurston
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28
